—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated November 20, 2000, which granted those branches of the separate motions of the defendants Jung Woo Kang and Ogden Aviation Services, Inc., which were for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
*616Ordered that the order is affirmed, with costs.
The respondents met their initial burden of demonstrating that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). It was therefore incumbent on the plaintiff to come forward with sufficient evidence to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). We agree with the Supreme Court that the plaintiff failed to do so (see, Sainte-Aime v Ho, 274 AD2d 569; Bennett v Reed, 263 AD2d 800; Ryan v Xuda, 243 AD2d 457). Santucci, J. P., Florio, H. Miller and Cozier, JJ., concur.